Per Curiam.
The papers submitted do not fulfill the conditions on which the November general term granted leave to renew. No copy of the testimony on which the principal was originally held is submitted, nor is the complainant’s last place of residence; and, although it is sworn to by the surety that the complainant was subpoenaed on the first hearing, that fact could not be within surety’s knowledge, and no source of information is given. The motion must therefore be denied, but with leave to renew on supplying those deficiencies.